 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Iowa.This appeal has docket No. 50344 and will be submitted tothe Iowa Supreme Court at the April 1961 session.6.On February 23, 1961, Petitioner Bowlavar filed a charge withthe Board's Minneapolis Regional Office against the labor organizationor its agents, naming Local 90, General Team and Truck Drivers,Helpers and Warehouse Men's Union, Edgar C. Hartzer, its secretary-treasurer and business agent, and Arthur L. Carson, its business agent.7.No response has been received from any of the defendants orfrom the Minneapolis Regional Director.On the basis of the above the Board is of the opinion that:1.Petitioner Bowlavar, Inc., is engaged in the business of operatinga bowling alley and lounge, while Petitioner William Winslow isengaged in the business of operating a restaurant.Both Petitionersconduct detail enterprises.(Dale Mabrey Lane, Ltd.,Case No. 12-RC-1010, not published in NLRB volumes; cf.Park Plaza Amuse-ment Company,124 NLRB 428;Bick f ord's Inc.,110 NLRB 1904, at1905;Restaurant t Tavern Owners Association of Salem,126 NLRB671.2.The Board's current standard for asserting jurisdiction over re-tail enterprises within its statutory jurisdiction is a gross volume ofbusiness of at least $500,000 per annum.(Carolina Supplies andCement Co.,122 NLRB 88.) The Petitioner's operations, whetherconsidered jointly or severally, do not meet the retail standard forthe assertion of jurisdiction by the Board.Accordingly the parties are advised, pursuant to Section 102.103 ofthe Board's Rules and Regulations, Series 8, as follows :The Board would not assert jurisdiction over the operations of thePetitioners, Bowlavar, Inc., and William Winslow on the facts pre-sented herein because their operations do not satisfy the Board'sstandard for asserting jurisdiction over retail enterprises.CHAIRMAN MCCULLOCH took no part in the consideration of theabove Advisory Opinion.Dwight B.Gold, d/b/a Gold Electric CompanyandInternationalBrotherhood of Electrical Workers, Local Union No.1,AFL-CIO.Case No. AO-923. April 11, 1961ADVISORY OPINIONThis petition for an advisory opinion has been filed by InternationalBrotherhood of Electrical Workers, Local Union No. 1, AFL-CIO,herein referred to as Local No. 1.As abridged, it contains the fol-lowing allegations :Dwight B. Gold, an individual doingbusinessasGold ElectricCompany, is engaged at St. Louis, Missouri, in the businessof elec-131 NLRB No. 16. GOLD ELECTRIC COMPANY79trical contracting.Gold, who employs nonunion workers, is perform-ing the electrical work at the construction of a restaurant known as"Le Quartier Francais" in St. Louis.On or about February 16,1961,Gold brought suit in the Circuit Court of the City of St. Louis, Mis-souri, for an injunction and damages against Local No. 1 and sevenindividuals.Said action has been docketed as Case No. 35663.On information and belief Local No. 1 further alleges that it hasreason to believe that the operations of Gold "meet the requirementsof the $50,000 outflow and inflow, direct or indirect test(SiemonsMailing Service, 122NLRB 81;Southern Dolomite, 129NLRB 1342),and that the National Labor Relations Board has jurisdiction over theoperations of [Gold]." In his petition for injunction and damagesGold asserted that his business "is entirely local; that his operations donot affect commerce within the meaning of the National Labor Rela-tions Act and that his operations are such that the National LaborRelations Board would not assert jurisdiction over him."A response has been received from Gold admitting the foregoingaverments of the petition herein except that he denies that his opera-tions meet the requirements of the Board's standards relating to director indirect inflow and outflow.Further responding, Gold allegesthat: He and the parties defendant in the State court action stipulatedin that action that his "gross volume of electrical contracting servicesfor 1960 was $31,903.18"; certain premises being renovated will op-erate as a restaurant known as "Le Quartier Francais" or "FrenchQuarter"; the cost of such renovation is $5,050; and "the maximumannual dollar gross income from [the operation of such restaurant]is not expected to exceed $100,000 annually."Manifestly, a nonretail enterprise with either annual outflow or in-flow of $50,000 or more is one over which the Board will exercise itsjurisdiction.See the Twenty-third Annual Report of the NLRB,page 8; andFrank Schafer, Inc.,127 NLRB 210. But Local No. 1'sgeneral contention, based only on information and belief, that Gold'sannual volume of business measures up to the foregoing standards inour opinion is inadequate to show that Gold's business actually iscomprehended by such standards in the face of his express disavowalof this sweeping conclusion.Cf.Frank Schafer, Inc.,127 NLRB210;James D. Jackson, d/b/a Jackson's Party Service, 126NLRB 875.The only data upon which we can predicate our opinion in the pres-ent posture of the case are Gold's admissions in his response that hisannual volume of business in 1960 amounted to $31,905.18, and that theanticipated annual business of the "French Quarter" will not exceed$100,000.On these figures it it patent that (1) since the "FrenchQuarter" does not expect to do an annual gross volume of at least$500,000, the Board would not assert jurisdiction over it(CarolinaSupplies and Cement Co.,122 NLRB 88), and, therefore, Gold's serv-ices to it do not constitute indirect outflow(Siemons Mailing Service, 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD122 NLRB 81, 85) ; and (2) Gold's operations do not otherwise meetthe Board's minimum standard of $50,000 annual gross businessneeded for the exercise of its powers over nonretail enterprises.Hence we conclude that on the uncontroverted facts properly beforeus we would not assert jurisdiction over the operations of Gold becausehis annual volume of business falls below the Board's minimum stand-ards applicable to nonretail businesses.Accordingly, the parties are advised that on the facts before it theBoard would not assert jurisdiction over Gold because his operationsfail to meet the Board's minimum standards for taking jurisdictionover nonretail enterprises.CHAIRMAN MCCULLOCH took no part in the consideration of theabove Advisory Opinion.Philamon Laboratories,Inc.andLocal Union 868, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of Americaand"Employee Representation Com-mittee,"Party in Interest.Case No. 2-CA-6832. April 11, 1961DECISION AND ORDEROn September 20, 1960, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings,' conclusions,2 and recom-mendations of the Trial Examiner.iWe find no merit in the Respondent's exception to the Trial Examiner's reliance uponemployee Freeman C. King's authorization card, absent testimony by King, based uponthe Trial Examiner's comparison of King's handwriting.In the circumstances,the trierof fact couldcompetentlymake the signature comparison.CombinedMetal Mfg. Corp.,123 NLRB 895;7Wigmore,Evidence§ 2016 n. 1 (3d ed. 1940).In any case, we find,as shown in the Intermediate Report, that even without King's card the Union had aclear majority of employees in the appropriate unit when it made its recognition demandon August 6, 1959, and on August 13, 1959, whenRespondentwas on notice of the Union'srepresentationpetition.2In connectionwith Section8(a) (2) finding,we agree with the Trial Examiner that theAugust 14employees'committeeand the standingcommittee are "labor organizations,"131 NLRB No. 14.